IN THE SUPREME COURT OF THE STATE OF NEVADA


                TYRONE KEITH ARMSTRONG,                                No. 83545
                Appellant,
                vs.
                U.S. BANK NATIONAL ASSOCIATION,
                AS TRUSTEE FOR STRUCTURED                                FILED
                ASSEST SECURITIES CORPORATION
                MORTGAGE PASS-THROUGH                                    AUG 1 1 2022
                CERTIFICATES, SERIES 2007-BC3;                                 i A. apowri
                                                                               PREME COURT
                OCWEN LOAN SERVICING, LLC; PHH
                                                                                CLERK
                MORTGAGE CORPORATION; AND
                WESTERN PROGRESSIVE-NEVADA,
                INC.,
                Res • ondents.

                                   ORDER AFFIRMING IN PART,
                               REVERSING IN PART, AND REMANDING
                            This is a pro se appeal from a district court order granting
                summary judgment in a quiet title action. Eighth Judicial District Court,
                Clark County; Mary Kay Holthus, Judge.1
                            Appellant filed the underlying action asserting claims for quiet
                title, wrongful foreclosure, slander of title, and declaratory relief.   The

                district court granted summary judgment for respondents on all of
                appellants' claims on the ground that they were time-barred by the
                applicable statute of limitations. Appellant does not challenge on appeal
                the summary judgment as to the claims for wrongful foreclosure, slander of
                title, and declaratory relief. Accordingly, we affirm the district court's
                summary judgment insofar as it pertains to those claims. See Powell v.
                Liberty Mut. Fire Ins. Co., 127 Nev. 156, 161 n.3, 252 P.3d 668, 672 n.3


                       'Pursuant to NRAP 34(f)(3), we have determined that oral argument
                is not warranted.

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                     (2011) (recognizing that this court does not address issues that are not
                     raised in an opening brief).
                                 With respect to appellant's quiet title claim, the district court
                     concluded that it was time-barred by NRS 11.080's five-year limitations
                     period. In doing so, it reasoned that the five-year period was triggered in
                     2010 when respondents and their predecessors recorded a Notice of Default
                     against appellant's property in relation to a deed of trust that purportedly
                     secured a loan for the property.
                                 We agree with appellant that the district court erred in
                     determining that the 2010 Notice of Default triggered the five-year
                     limitations period. See Wood v. Safeway, Inc., 121 Nev. 724, 729, 121 P.3d
                     1026, 1029 (2005) (reviewing de novo a district court's decision to grant
                     summary judgment). We held in Berberich v. Bank of America, N.A., 136
                     Nev. 93, 97, 460 P.3d 440, 443 (2020), that "the limitations period [under
                     NRS 11.080] is triggered when the plaintiff is ejected from the property or
                     has had the validity or legality of his or her ownership or possession called
                     into question." In doing so, we observed that "a notice of default issued on
                     a deed of trust has been found insufficient to dispute an owner's possession
                     because it does not call into question the validity of the owner's control of
                     the property ... by asserting someone else was entitled to possess the
                     property." Id. (internal quotation marks and alterations omitted).
                                 Here, the district court appears to have reasoned that, despite
                     Berberich, the 2010 Notice of Default called into question appellant's
                     ownership of the property because appellant disputed the validity of the
                     loan secured by the deed of trust.       However, appellant remains the
                     undisputed owner and possessor of the property; the dispute between
                     appellant and respondents is simply whether the property is encumbered

SUPREME COURT
        OF
     NEVADA                                               2
(0) I947A    0:600
                by a deed of trust. Thus, we conclude that under Berberich, the 2010 Notice
                of Default did not trigger NRS 11.080's five-year limitations period.2
                Moreover, respondents and their predecessors recorded a Notice of
                Rescission in 2012 that rescinded the 2010 Notice of Default, and we
                recently reaffirmed that a Notice of Rescission effectively resets the statute
                of limitations that is triggered by recording a Notice of Default. See SFR
                Inus. Pool I, LLC v. U.S. Bank, N.A., 138 Nev., Adv. Op. 22, 507 P.3d 194,
                198 (2022) (recognizing, albeit not in the context of NRS 11.080, that a
                Notice of Rescission resets the statute of limitations); Holt v. Reg'l Tr. Servs.
                Corp., 127 Nev. 886, 892, 266 P.3d 602, 606 (2011) ("A notice of rescission
                renders moot disputes concerning the notice of default . . . ."). Thus, even
                under respondents' and the district court's interpretation of Berberich, any
                potential triggering effect that the 2010 Notice of Default had would have
                been negated by the 2012 Notice of Rescission. While the record in this case
                contains additional evidence that may support different triggering dates,
                we address only the issues as they have been framed by the parties.3          See




                      2 Respondents    contend that under U.S. Bank, N.A. v. Thunder
                Properties, Inc., 138 Nev., Adv. Op. 3, 503 P.3d 299, 306 (2022), the
                limitations period was triggered when appellant took affirmative action to
                repudiate the lien. However, Thunder Properties did not address the
                triggering date for a property owner's quiet title action, and it is inapposite
                to appellant's quiet title claim here.

                      3To  the extent that the district court relied on an isolated allegation
                in appellant's pro se complaint to support its conclusion that the 2010 Notice
                of Default triggered the limitations period, we decline to affirm on this basis,
                particularly when that allegation is inconsistent with Berberich and the
                facts of this case, as well as when it does not appear that appellant was
                seeking to gain an undue advantage by including that allegation in his
                complaint. Cf. Hansen v. Universal Health Servs. of Nev., Inc., 112 Nev.

SUPREME COURT
        OF
     NE VADA
                                                       3
(0) I947A
                  Senjab v. Alhulaibi, 137 Nev., Adv. Op. 64, 497 P.3d 618, 619 (2021) ("We
                  will not supply an argument on a party's behalf but review only the issues
                  the parties present."). Consistent with the foregoing, we
                                   ORDER the judgment of the district court AFFIRMED IN
                  PART AND REVERSED IN PART AND REMAND this matter to the
                  district court for proceedings consistent with this order.4




                                            Parraguirre


                        1/4-5,:, 161Ai/D                                              Sr.J.
                  Silver                                      Gibbo s




                  cc:      Hon. Mary Kay Holthus, District Judge
                           Tyrone Keith Armstrong
                           Houser LLP
                           Fox Rothschild, LLP/Las Vegas
                           Eighth District Court Clerk




                  1245, 1247-48, 924 P.2d 1345, 1346 (1996) (noting this court's preference
                  that cases be decided on the merits).

                               Honorable Mark Gibbons, Senior Justice, participated in the
                           4 The
                  decision of this matter under a general order of assignment.
SUPREME COURT
      OF
    NEVADA
                                                          4
101 1947A 0014,